Citation Nr: 0500769	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  95-37 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection on a direct basis for a 
psychiatric disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, secondary to a service-connected scar of the left 
lower leg as a residual of trauma.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to 
September 1973. 

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, so that additional development 
could be undertaken.  With respect to the Board's directive 
to afford the veteran an hearing, the veteran declined to 
appear for such proceeding.  Following the RO's completion of 
the other requested actions, the case was returned to the 
Board for further review.  

The issue of the veteran's entitlement to service connection, 
secondary to a service-connected scar of the left lower leg 
as a residual of trauma, is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
the veteran if further action is required on his part as to 
that matter.


FINDINGS OF FACT

1.  An immature personality was identified in service and, 
during postservice years, the presence of a personality 
disorder, not otherwise specified, is indicated.

2.  An acquired psychiatric disorder was not shown in 
service, a psychosis was not identified within the one-year 
period following the veteran's discharge from active duty, 
and the preponderance of the competent evidence is against 
finding that a current psychiatric disorder is related to his 
period of military service or any event thereof.



CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury within 
the meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this defect.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A psychiatric disorder was not incurred in or aggravated 
by active military service, nor may a psychosis be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.159, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran's current arguments do not pertain to 
the merits of the claim presented for direct service 
connection.  Rather, his arguments at this juncture focus on 
alleged procedural deficiencies which are contended to 
preclude a review of the matter by the Board on its merits.  
Such arguments are founded on a purported failure of VA to 
provide adequate notice to the veteran of the evidence and 
information needed to substantiate his claim of entitlement 
to direct service connection for a psychiatric disorder, and 
its utilization of a supplemental statement of the case 
(SSOC) in August 2004 for adjudication of the veteran's claim 
to reopen for a psychiatric disorder.  As to the former, it 
is argued that the veteran has not been afforded sufficient 
notice detailing exactly what evidence must be submitted to 
present a successful claim for service connection for 
psychiatric disability.  As to the former, the veteran avers 
that his claim to reopen had not previously been the subject 
of a statement of the case, and, as such, the SSOC 
contravened 38 C.F.R. § 19.31(a) (2003), thereby warranting a 
further remand to the RO.  

For the reasons set forth below, the undersigned finds such 
arguments to be without merit.  That being the case, no bar 
to the Board's review of the merits of the veteran's claim is 
found.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  

This matter was remanded by the Board to the RO in August 
2001 in response to a December 2000 order from the United 
States Court of Appeals for Veterans Claims (Court) vacating 
a prior Board decision.  Among the actions sought by the 
Board in August 2001 were the retrieval of pertinent 
treatment records, notice to the veteran to submit any 
pertinent evidence held in his possession, conduct of a VA 
medical examination, readjudication, and issuance of an SSOC.  
Further development was sought by the Board in April 2004 to 
comply with VA's duties to notify and to assist him in the 
development of evidence, to remedy the Court interpreted 
failure of the RO's hearing officer to comply fully with 
38 C.F.R. § 3.103(c)(2), and readjudication followed by 
issuance of an SSOC.  The actions sought by the Board on 
remand have been fully completed by the RO in compliance with 
Stegall v. West, 11 Vet.App. 268, 270-71 (1998) (remand by 
the Board confers upon the veteran or other claimant, as a 
matter of law, the right to compliance with the Board's 
remand order).

The RO, in response to the Board's request, issued an SSOC in 
August 2004.

The veteran's original claim of entitlement to service 
connection for a psychiatric disability was received by the 
RO in November 1990, and initially adjudicated by the RO in a 
rating decision entered in August 1993, followed by his 
submission of a notice of disagreement (NOD) in wording set 
forth on the reverse side of a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, received by the RO in June 1994.  See 
38 C.F.R. §§ 20.200, 20.201, 20.300 (2003).  That event was 
followed by the issuance of an SOC in January 1995, and the 
appeal was perfected in January 1995 with submission of a 
substantive appeal.  As a claim to reopen is not at issue, 
the RO acted in accord with 38 C.F.R. § 19.31(a) in issuing 
the SSOC in August 2004 at the Board's specific request.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law on 
November 9, 2000, subsequent to the initiation of the 
original claim for service connection.  The VCAA 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran in August 2001 and its particulars were more 
fully explained to him by subsequent correspondence, dated in 
May 2004, followed by issuance of an SSOC in August 2004.  

In response to argument that the notice provided lacked 
specificity, the language contained within the initial VCAA 
notice in August 2001 set forth the requirements that there 
needed to be evidence showing three particular things; 
namely, inservice disablement, current disablement, and 
medical findings or opinions linking the claimed disability 
to service.  In addition, the following was set forth in the 
August 2001 letter:

You are requested to provide medical evidence to 
support your claim for service connection for a 
psychiatric disability...You need to submit any 
additional evidence that supports your position 
that...psychiatric disability is related...to 
service....

The foregoing was echoed in the RO's letter of May 2004 to 
the veteran and in the August 2004 SSOC.  To that extent, the 
VA's duties established by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran has 
set forth a demand to be examined by a VA physician in order 
to assess his current mental status and to opine with respect 
to the relationship between any diagnosed psychiatric entity 
and his period of military service.  Yet, the veteran ignores 
the fact that he was afforded a VA general medical 
examination in November 1993, as well as a VA psychiatric 
examination in April 2002, at which time it was found that 
the veteran's schizophrenia was not shown to be present until 
years following his service discharge.  No argument is 
offered by the veteran as to the inadequacy of the prior VA 
examination findings or opinions.  It is further noted that 
significant efforts have been made to date by the RO to 
secure any records of treatment compiled by VA and non-VA 
sources for inclusion in the claims folder.  Thus, it is 
concluded that all assistance due the veteran has been 
rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, the initial RO adjudication preceded the 
enactment of the VCAA.  Full notice of the VCAA followed with 
readjudication by the RO, and notice to the veteran, as 
provided by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran-claimant under 
Bernard. 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, service connection 
for a psychosis may be granted if the disorder was 
compensably disabling within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

A personality disorder is not a disease or injury within the 
meaning of applicable legislation, and service-connected 
compensation benefits may not be paid for this disorder.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); Beno v. Principi, 3 
Vet.App. 439 (1992).

Service medical records reveal that, in May 1972, a 
psychiatric evaluation was conducted after the veteran 
severely damaged two automobiles while intoxicated.  The 
diagnosis was of an emotionally immature personality, with 
the veteran's destructive acts being attributed to excessive 
alcohol intake.  The examiner found "no evidence in the past 
history or the history of the event in question to indicate 
the presence of mental illness."

Subsequent to service discharge, medical documents indicate 
treatment for variously diagnosed psychiatric disorders, 
beginning in 1984.  None links a psychiatric disorder to his 
period of active military service.  An examination conducted 
for the Kentucky Division for Disability Determinations in 
August 1986 indicated that, prior to a December 1984 
psychiatric incident, the veteran "had no psychiatric 
history."  

A VA examination conducted in November 1993 yielded a 
pertinent diagnosis of paranoia schizophrenia.  The examiner 
did not relate such disability to military service.  

Received by the RO in June 1994 was a statement from the 
veteran's sister in which it was reported that her brother 
had been impaired by schizophrenia since the time he was 
discharged from military service.  Notation was made that he 
had been in and out of hospital facilities due to nervous 
breakdowns.  No indication was provided by the veteran's 
sister that she was a medical professional or otherwise 
qualified to offer a diagnosis of schizophrenia or opine as 
to its date of onset.  

The veteran testified at a personal hearing before the RO in 
May 1995 that he had nerve problems in service and that he 
was released early from service due to those difficulties.  
It was also his testimony that his paranoid schizophrenia, as 
initially diagnosed in 1986, was the direct result of an 
inservice injury to his left leg.  

Records from the Social Security Administration (SSA) 
indicate that the veteran had been found to be unemployable 
based on psychiatric disorders since 1987.  The SSA decision 
and associated medical records did not relate the variously 
diagnosed psychiatric disorders to his period of military 
service.

An April 2002 VA examination resulted in pertinent diagnoses 
of paranoid schizophrenia and a personality disorder not 
otherwise specified.  It was clear to the examiner that the 
veteran had experienced an immature personality in service.  
In addition, it was the examiner's opinion that there was no 
evidence that he showed signs of schizophrenia until 
approximately 11 years following his service discharge.  

A review of the record shows that the veteran has been 
diagnosed as having an immature personality in service and a 
personality disorder, not otherwise specified, during 
postservice years.  As noted above, however, personality 
disorders are not diseases or injuries for compensation 
purposes and, as such, may not be service connected.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127; Beno.  

As well, a grant of service connection for an acquired 
psychiatric disorder is likewise not in order.  Service 
medical records are negative for indicia of an acquired 
psychiatric disorder, and it is not demonstrated that a 
compensably disabling psychosis was present during the one-
year period immediately following his discharge from service.  
Rather, the medical evidence discloses that the veteran's 
schizophrenia was initially diagnosed in 1984, approximately 
11 years after his service exit.  None of the competent or 
medical evidence establishes a link between the veteran's 
acquired psychiatric disorder and his military service or any 
incident therein.  

The veteran's oral and written testimony and the lay 
affidavit furnished by his sister in 1994 represent the only 
evidence of record relating his psychiatric disorder to his 
period of service.  These statements are not competent 
evidence to establish the etiology of his current psychiatric 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and knowledge, 
and require the special knowledge and experience of a trained 
medical professional.  Because they are not medical 
professionals, the veteran and the lay affiant are not 
competent to offer a determination that his current 
psychiatric disorder is the result of military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this case, despite being offered the opportunity to do so, 
the veteran has presented no competent evidence to support 
his claim of entitlement to service connection for a 
psychiatric disorder.  None of the medical data on file, both 
from VA and non-VA sources, relate his psychiatric disorder 
to his military service or any event thereof.  Accordingly, 
service connection for a psychiatric disorder is not 
warranted.

In reaching this decision the Board has the provisions of 
38 U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the veteran's claim, that statute is not 
for application in this instance.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


REMAND

The Board finds that further procedural development as to the 
veteran's original claim of entitlement to secondary service 
connection for a psychiatric disorder is needed, based on 
significant lapses in the development undertaken to date 
relating thereto.  Review of the record shows that, in May 
1994, the veteran submitted a claim for secondary service 
connection for a psychiatric disability, alleging therein 
that such disorder was the result of inservice trauma to his 
left leg and a resulting scar.  Such matter was then 
addressed by the RO in rating action entered in September 
1994 and denied.  That denial forms the basis of the instant 
appeal, given that a notice of disagreement was submitted in 
November 1994, with such appeal being perfected by submission 
of a substantive appeal in January 1995.  

An SOC issued in January 1995 did not reference the 
applicable legal authority for entitlement to service 
connection on a secondary basis.  Following an RO hearing in 
May 1995, the RO's hearing officer denied entitlement to 
service connection for a psychiatric disorder on a secondary 
basis, albeit without identifying the law and/or regulations 
governing the disposition of an original claim for secondary 
service connection.  In February 1996, a copy of the hearing 
officer's decision was utilized as an SSOC and provided to 
the veteran.  

Pursuant to the Board's January 1998 remand, the RO by rating 
action in July 1998 denied entitlement of the veteran to 
secondary service connection for a psychiatric disorder.  The 
basis of such denial was that the claim advanced was not well 
grounded.  An SSOC followed in July 1998 without citation to 
the applicable law and/or regulations.  In October 1998, the 
Board denied a claim of entitlement to secondary service 
connection as not well grounded.  On appeal to the Court, the 
Board's decision was vacated and remanded for compliance with 
the VCAA and the Board then remanded in August 2001 to permit 
the RO to undertake actions to comply with the VCAA.  

Upon the completion of that development, an SSOC was prepared 
and furnished to the veteran in May 2002, without reference 
to the relevant law and regulations, and the case was again 
returned to the Board for review.  The Board again denied 
entitlement to secondary service connection for a psychiatric 
disorder in an August 2002 decision, which was vacated by the 
Court in September 2003.  Pursuant to the Court's order, the 
Board again remanded to the RO in April 2004 and following 
the completion of requested actions, the RO issued an SSOC in 
August 2004, without citation to the law or regulation 
governing secondary service connection or any discussion 
thereof.

The lengthy procedural history is cited above for the purpose 
of noting that, to date, the veteran has not been afforded 
full notice of the issue before the Board for review.  Also, 
he has not been furnished an SOC or SSOC in which the legal 
authority governing the disposition of his original claim for 
service connection on a secondary basis for psychiatric 
disability is cited and/or discussed.  The misidentification 
of the applicable issue has likewise compromised the VCAA 
notice provided to him to this point in time.  

Accordingly, this matter is again REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his original 
claim of entitlement to service 
connection on a secondary basis for a 
psychiatric disorder.  The veteran must 
be also notified what specific portion of 
any needed information/evidence VA will 
secure, and what specific portion of any 
needed information/evidence he himself 
must submit.  The RO must advise the 
veteran to submit all pertinent evidence 
not already on file that is held in his 
possession.  The RO must also notify the 
veteran that, if requested, VA will 
assist him in obtaining pertinent records 
of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  Thereafter, through additional rating 
action, the RO must prepare a new rating 
decision and adjudicate the veteran's 
original claim for service connection on 
a secondary basis for a psychiatric 
disorder.  Such readjudication must be 
based all of the evidence of record and 
all governing legal authority, including 
the VCAA, its implementing regulations, 
and the jurisprudence interpretive 
thereof.  

If any benefit sought on appeal remains 
denied, the veteran and his attorney must 
be provided with an SSOC as to his 
original claim for service connection on 
a secondary basis for a psychiatric 
disorder.  That document must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights.  No inference should be 


drawn regarding the final disposition of the claim in 
question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs


